
	
		I
		111th CONGRESS
		1st Session
		H. R. 552
		IN THE HOUSE OF REPRESENTATIVES
		
			January 15, 2009
			Ms. Giffords
			 introduced the following bill; which was referred to the
			 Committee on Natural
			 Resources
		
		A BILL
		To amend the National Trails System Act to designate the
		  Arizona National Scenic Trail.
	
	
		1.Short titleThis Act may be cited as the
			 Arizona National Scenic Trail
			 Act.
		2.Findings;
			 purpose
			(a)FindingsCongress finds that—
				(1)the Arizona Trail
			 is a scenic, nonmotorized trail that stretches for approximately 807 miles
			 through some of the most renowned mountains, canyon, deserts, and forests in
			 the State of Arizona;
				(2)the Arizona
			 Trail—
					(A)is the longest
			 continuous land-based trail in the State of Arizona; and
					(B)showcases a wide
			 variety of scenic views for a multitude of outdoor enthusiasts, including
			 hikers, equestrians, mountain bicyclists, cross-country skiers, nature
			 enthusiasts, and other nonmotorized recreationists;
					(3)the Arizona Trail
			 begins at the Coronado National Memorial near the border between the United
			 States and Mexico, extends to the higher elevations of Northern Arizona, and
			 continues across the Coconino Plateau to the Grand Canyon;
				(4)the Arizona Trail
			 appears on all Arizona State maps;
				(5)the Arizona Trail
			 is physically possible and financially feasible because—
					(A)as the Arizona
			 Trail Association reports—
						(i)the
			 Arizona Trail is over 90 percent complete; and
						(ii)99
			 percent of the Arizona Trail is located on public land; and
						(B)the acquisition of
			 additional private land is not required to achieve completion of the Arizona
			 Trail; and
					(6)because the
			 Arizona Trail is physically possible and financially feasible, no additional
			 feasibility studies to designate the Arizona Trail as a national scenic trail
			 are required.
				(b)PurposeThe
			 purpose of this Act is to designate the Arizona Trail as a national scenic
			 trail.
			3.Arizona National
			 Scenic TrailSection 5(a) of
			 the National Trails System Act (16 U.S.C. 1244(a)) is amended by adding at the
			 end the following:
			
				(__)Arizona national
				scenic trail
					(A)In
				generalThe Arizona Trail, extending approximately 807 miles
				across the State of Arizona from the border between the States of Arizona and
				Utah to the international border with Mexico, as generally depicted on the map
				entitled Arizona National Scenic Trail and Congressional
				Districts and dated April 10, 2007, which shall be known as the
				Arizona National Scenic Trail (referred to in this paragraph as
				the Trail).
					(B)Availability of
				mapThe map described in subparagraph (A) shall be on file and
				available for public inspection in the appropriate offices of—
						(i)the Bureau of Land
				Management; and
						(ii)the Arizona Trail
				Association.
						(C)AdministrationThe
				Trail shall be administered by the Secretary of Agriculture, acting through the
				Chief of the Forest Service, in consultation with—
						(i)other Federal
				agencies;
						(ii)State, tribal,
				regional, and local agencies; and
						(iii)the Arizona
				Trail
				Association.
						.
		
